Title: To Thomas Jefferson from Louis Landais, with Jefferson’s Note, 21 June 1803
From: Landais, Louis
To: Jefferson, Thomas


          
            Charleston June 21st 1803
          
          Altho’ I have been advised to publish every transactions, I was by some advised to inclose your Excellency the whole, as it was known well enough that I had been very ill treated, and that Justice & Satisfaction having been refused me, I resigned on account of it; and that My Parents calling me near to them in the W. indies, for business of importance I was very Justifiable in every thing.
          As I am not at all averse to the Citizens of America, I would beg your Excellency to direct the Secretary of War to give me a Certificate that I had a Commissn., in the Service of the U.S. which I bore with dignity; and that Should I come back, as it is very probable in a short time, I might reclaim my title of Citizen of America. This Certificate, I beg your Excellency to direct to be inclosed to the Care of Guilliam Aertsen, State bank, Charleston, who shall forward it to me by the 1st. opportunity.
          Your most obedt. Servt.
          
            Louis Landais
          
          
          
            [Note by TJ:]
            refd to the Secy. at War.
          
          
            Th: Jefferson
            July 2. 03.
          
        